








EXCLUSIVE SUB-PUBLISHING AGREEMENT




THIS AGREEMENT made as of the _____th day of March, 2008




BETWEEN:




Uomo Music Publishing,

A division of Uomo Media Inc.

161 Bay Street, 27th Floor

Toronto, ON, Canada, M5J 2S1

(the "Owner")




AND:




Nettwerk One Music (Canada) Limited of

1650 West 2nd Avenue, Vancouver, B.C., V6J 4R3

Canada

(the "Publisher")




WHEREAS:




The Owner owns and/or controls musical compositions and may acquire or regain
ownership or administration of other musical compositions during the Term
hereof.  The term "Compositions" shall include that portion of each musical
composition, or interests therein, which Owner now owns, controls or administers
from time to time during the Term for the Territory (as defined below).  A list
of the musical compositions presently owned and/or controlled by Owner is set
forth on Schedule “A” attached hereto.  Notwithstanding the foregoing, the term
"Compositions" shall exclude: (i) musical compositions, or interests therein,
owned, controlled or administered by Owner, the rights in which are committed by
written agreement to a third party in respect of all or some part of the
Territory now or at the time of Owner's acquisition of such musical
compositions; (ii) at Owner's election, musical compositions, or interests
therein, acquired by Owner in connection with a deal in which Owner has an
aggregate financial commitment of Two Million Dollars ($2,000,000) or more,
whether by way of (x) purchase price or (y) advances or venture funding over the
entire possible term of the deal; and




WHEREAS:




The Publisher wishes to acquire the exclusive rights hereinafter set forth in
the Compositions for the territory of the World (hereinafter the “Territory”);
and




NOW THEREFORE in consideration of one ($1.00) dollar and other good and valuable
consideration contained herein, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:








1













1)

The Owner hereby appoints and constitutes Publisher its exclusive agent to
collect on Owner’s behalf all royalties earned by the Compositions within the
Territory prior to or during the Term, which royalties are paid during the Term
(as defined below) or the Rights Period (as defined below), subject to the terms
and conditions of this Agreement.




2)

Without limiting the generality of the foregoing, the Publisher shall have the
sole and exclusive right during the Term to act throughout the Territory as the
exclusive administrator of all rights in and to the Compositions, subject to any
restrictions to which Owner may be subject in Owner’s underlying songwriter or
acquisition agreements with respect to the Compositions or the applicable
Writer. Such grant shall include, but not be limited to, the following rights:




a)

the right to secure copyright registration and renewal copyright registration
with respect to the Compositions under any law now in effect or hereinafter
enacted in the name of the Owner;




b)

all rights of control, publication, printing, performance, mechanical or other
reproduction, synchronization, exploitation, revision, arrangement, adaptation,
translation and use, now or hereafter known including, but not limited to the
right to distribute and exploit the Compositions via online systems, databanks,
internet and similar systems utilizing existing and/or future broadcast or
telecommunications apparatus including but not limited to telephone, satellite,
cable, point of sale manufacturing or other means of direct transmission.  This
right includes but is not limited to the right to make the Compositions
available for online-mail-order or Online Download or Streaming to consumers and
other third parties;




c)

the right to use the name, logo and professional information of the Owner and
the photographs, likenesses, and/or biographical materials of the writers of the
Compositions (the “Writers”) in connection with the exploitation of the
Compositions;




d)

the right to enter into agreements with any third party for the licensed use or
administration of all or part of the rights contained in this Agreement;




e)

the right to sub-publish any or all of the Compositions; and




f)

all rights to collect any and all monies accruing or earned from the
exploitation of the Compositions whether or not such amounts have accrued prior
or subsequent to the execution of this Agreement (other than the so-called
“writer's share” of public performance royalties) and whether or not such rights
exist currently or are hereafter created.




3)

Notwithstanding anything to the contrary contained herein, all synchronization ,
adaptation, and merchandising uses of the Compositions secured by Publisher
shall be subject to the approval of Owner.  Such approval shall not be
unreasonably withheld.  





2













4)

The Publisher shall have the right and obligation to: (a) register the
Compositions with the relevant performing and mechanical rights societies in the
Territory and any other entities necessary to protect the copyrights in the
Compositions.  It is a material condition of this Agreement that Publisher
correctly and completely registers or verifies and corrects existing
registrations of the Compositions as aforesaid in Owner's name as a separate and
distinct catalog and that the Compositions not be commingled with other musical
compositions owned or controlled by the Publisher for the Territory, such
registration, verification and correction to occur promptly after the
commencement of the Term in respect to the existing Compositions and promptly
after the submission of new Compositions to Publisher during the Term; and (b)
employ the Publisher’s best efforts consistent with the Publisher’s reasonable
business judgment to collect and receive one hundred percent (l00%) of all
royalties and other income payable in respect of the Compositions during the
Term and Rights Period.  

  

5)

The Owner hereby reserves all rights of every kind and nature not specifically
granted to the Publisher in this Agreement, and the right to collect all fees,
monies or other considerations derived from such reserved rights.  Without
limitation, the following rights are specifically reserved to Owner: (a) All
rights in and to the worldwide copyrights in the Compositions  and any
adaptations, arrangements, translations and new lyric versions thereof; (b) all
"grand rights"; (c) all rights to make, publish or sell cartoon, literary and
other subsidiary versions of the Compositions; and (d) the right to license uses
of the titles of the Compositions separate and apart from the Compositions.




6)

The term of this Agreement (the “Term”) shall be deemed to have commenced on
January 1, 2008, and shall continue until the date which is the later of the
following:




a)

Three (3) years thereafter; or




b)

The date Owner has either recouped all advances paid to Owner hereunder
(including, but not limited to the Additional Advance (as defined below)) or
paid to Publisher an amount equal to One Hundred Ten Percent (110%) of the
then-unrecouped balance of advances in Owner’s account hereunder.




7)

The Publisher agrees to pay to the Owner an advance, fully recoupable against
all royalties payable to Owner hereunder, of Fifty Thousand U.S. Dollars
($50,000.00) (the “Advance”).  The Advance shall be payable immediately upon the
execution of this Agreement. In the event that prior to the end of the second
year of the Term, the Publisher has recouped the Advance from the Owner’s share
of Net Receipts otherwise payable hereunder, the Publisher shall pay to the
Owner an additional advance, fully recoupable against all royalties payable to
Owner hereunder, of Ten Thousand U.S. Dollars ($10,000.00) (the “Additional
Advance”).




8)

The collection rights in the Compositions granted to the Publisher during the
Term shall continue for a period of six (6) months after the end of the Term
with respect to sums derived from the use of the Compositions during the Term
(the “Rights Period”).





3













9)

The public performing rights hereby granted with regard to the Compositions
shall be subject to the rights of and the agreements with the performance rights
licensing organization with which the Owner is affiliated (the “Society”).




10)

One Hundred Percent of the so-called “writers share” of public performance
royalties generated from the exploitation of the Compositions shall be payable
directly to the applicable Writers by their applicable performing rights
societies.  




11)

All revenues actually received by the Publisher from the exploitation of the
Compositions (which excludes the so-called “writer's share” of public
performance royalties paid directly to the applicable Writer by their applicable
performing rights society) after deduction of out-of-pocket costs, if any,
charged by unaffiliated third party collection agencies (e.g. the CMRRA, the
Harry Fox Agency) and unaffiliated sub-publishers (herein "Gross Receipts")
shall be dispersed in the order set out in subsections 12, 13 and 14 below.
 Notwithstanding the foregoing, for purposes of calculating the Publisher’s
Gross Receipts, as between the Owner and the Publisher, collection fees charged
by third party sub-publishers may not exceed ten percent (10%) of the
sub-publisher’s receipts for territories outside of the United Kingdom,
Scandinavia, Canada and the United States.  No such third party collection fees
shall be charged in the United Kingdom, Scandinavia, Canada and the United
States, or in any other territories in which Publisher does not engage
unaffiliated third party sub-publishers to collect revenue;




12)

From “at source” Gross Receipts received by the Publisher the Publisher shall be
entitled to deduct the actual costs of administering the Compositions including:




a)

subject to the Owner’s approval (such approval not to be unreasonably withheld
or delayed), costs associated with the advertising and promoting the
Compositions including the hiring of independent promoters by the Publisher in
connection with a commercial release of the Compositions; and




b)

reasonable outside legal costs incurred in the enforcement, protection or
defence of the copyright in the Composition(s).




(herein collectively called the "Administration Costs")




13)

No Administration Costs will be deducted from Gross Receipts unless actually
incurred by the Publisher.  The amount remaining after Administration Costs have
been deducted from Gross Receipts shall be called "Net Receipts".




14)

The Owner shall be entitled to receive and the Publisher shall pay to the Owner:




a)

Eighty percent (80%) of the so-called “publisher’s share” of all public
performance Net Receipts;








4













b)

Ninety percent (90%) of mechanical license Net Receipts;




c)

 Eighty-five percent (85%) of synchronization license Net Receipts for uses of
the Compositions which uses were not secured substantially through the efforts
of Publisher, Eighty percent (80%) of synchronization license Net Receipts for
uses of the Compositions which uses were secured substantially through the
efforts of Publisher; and




d)

Ninety percent (90%) of all other Net Receipts not specified above.




15)

The Publisher shall be entitled to recoup from the Owner’s royalties payable
hereunder the Advance and any additional advances (including but not limited to
the Additional Advance), if any, made to the Owner hereunder.   




16)

For the purpose of this Agreement, “Online Download” shall mean an electronic
digital broadcast or transmission of a sound recording containing a reproduction
of a Composition which results in the creation of an electronic digital copy of
such sound recording on the consumer’s (or other third party’s) personal
computer or personal electronic device.




17)

For the purpose of this Agreement, “Streaming” shall mean the real-time digital
broadcast or transmission of a sound recording containing a reproduction of a
Composition that does not result in a reproduction of such sound recording being
made on a local storage device, such as the end consumer’s personal computer or
portable electronic device, that could be available for listening other than at
substantially the same time as the original transmission.




18)

If the Owner or the Owner’s agent, shall receive any royalties or other payments
which should have been paid to the Publisher in accordance with the provisions
of this Agreement, then the Owner shall forthwith pay such royalties or other
payments to the Publisher.  If the Writers, or the Writer’s agents receive any
royalties or other payments (excluding the so-called “writers’ share” of
performance royalties) which should have been paid to the Publisher in
accordance with the provisions of this Agreement, then the Owner shall use
reasonable efforts to forthwith cause the Writer(s) to pay such royalties or
other payments to the Publisher.




19)

Owner shall execute and arrange for the delivery to Publisher of the Letter of
Direction attached as Schedule “B” of this Agreement.   




20)

Owner will provide additional sufficient documentation signed by the Owner and
Writers to satisfy the Publisher and any applicable third party mechanical
reproduction rights association that the Publisher has the exclusive right
hereunder to collect one hundred percent (100%) of both the so-called “writer’s
share” and the so-called “publisher’s share” of mechanical royalties generated
from the exploitation of the Compositions throughout the Territory.  








5













21)

Owner warrants and represents that:




a)

the Owner owns and controls that percentage of the rights in and to the
Compositions as set forth on Schedule “A” attached hereto and otherwise as the
Owner shall notify Publisher on delivery of each Composition, throughout the
Term hereof;




b)

the Owner has entered into legal, binding agreements with the Writers with
respect to the acquisition by the Owner of the rights in and to the
Compositions;




c)

the Owner is under no disability, restriction or prohibition, whether
contractual or otherwise, with respect to its right to execute this Agreement
and perform its terms and conditions;




d)

the Owner has not granted and will not grant or attempt to grant to any other
person, firm or corporation, rights of any kind inconsistent with the aforesaid
grant and which rights would derogate from the rights granted to the Publisher
hereunder;




e)

neither the Compositions nor any part thereof, nor the exercise by any
authorized party of any right granted to the Publisher hereunder will violate or
infringe upon the rights of any third party and without limiting the generality
of the foregoing neither the Compositions nor the lyrics or musical compositions
embodied thereon as delivered to the Publisher shall libel, slander or defame
any third party nor shall such  material infringe upon the legal or statutory
rights, including copyright, of any third party; and




f)

the Writers are not minors, or if a Writer is a minor, the agreement pursuant to
which the Owner derives its rights in Compositions written by such Writer has
been approved by a Court of competent jurisdiction or the Writer’s services
thereunder have been guaranteed by the Writer’s parents or legal guardian.




g)

The Writers have waived their moral rights in and to the Compositions pursuant
to their agreement with the Owner.




22)

The Owner shall indemnify, save and hold the Publisher harmless from any and all
loss and damage (including reasonable attorney's fees) arising out of or in
connection with any claim by a third party which is inconsistent with any of the
warranties, representations or agreements made by the Owner in this Agreement.
 The Owner agrees to reimburse the Publisher, on demand, for any payment made by
the Publisher at any time after the date hereof with respect to any liability of
claim to which the foregoing indemnity applies.




23)

The Publisher warrants and represents that it is under no disability,
restriction or prohibition, whether contractual or otherwise, with respect to
its right to execute this Agreement and perform its terms and conditions.  The
Publisher covenants to indemnify and save the Owner harmless from all
liabilities, causes of action, damages, costs and expenses, including actual and
reasonable legal and Court costs, which may be incurred or suffered by the Owner
as a





6













result of any breach by the Publisher of any representation or provision of this
Agreement.




24)

On or before the date which is ninety (90) days after June 30 and December 31 of
each year, the Publisher shall render to the Owner statements showing, in
reasonable detail, the amounts earned by the Compositions from all sources and
the amount of Net Receipts payable to the Owner with respect thereto for the
semi-annual periods ending on June 30 and December 31, respectively, accompanied
by a cheque for any sums shown to be due in such statements.




25)

The Owner will have the right, at the Owner’s sole expense, to audit the books
and records of the Publisher with respect to any statement rendered pursuant to
this Agreement no more than once during each year of the Term, provided that the
Owner shall give the Publisher thirty (30) days prior notice of its desire to
conduct the audit and the audit is conducted by a certified accountant.

  

26)

All royalty statements rendered by the Publisher to the Owner shall be binding
upon the Owner and not subject to any objection by the Owner for any reason
unless specific written objection, stating the basis thereof, is submitted by
the Owner to the Publisher within two (2) years from the date rendered.  The
Owner will not have the right to sue in connection with any royalty statement or
for royalties becoming due during the period relating to such royalty statement
unless such suit is commenced not later than three (3) years following the date
the Owner received the royalty statement.




27)

The Publisher will determine whether to assert any claim or commence any
proceeding against any third party alleged to be infringing upon the parties'
rights in and to the Compositions.  If the Publisher determines to assert such
claim or commence any such proceedings, the cost of prosecution thereof shall be
borne by the Publisher and any recovery shall be deemed Gross Receipts
hereunder.  If the Publisher declines to proceed, the Owner may assert any such
claim but it shall be solely responsible for the cost of prosecution thereof and
any recovery, will be deemed Gross Receipts after first deducting all the
Owner’s reasonable, direct and verifiable third party costs of prosecution.




28)

All notices required to be given hereunder by any party shall be deemed to have
been well and sufficiently given if mailed by prepaid registered mail (certified
receipt requested),  couriered (via a generally recognized commercial courier)
or delivered at, the address of the other party first written above or at such
other address as the other party may from time to time direct in writing.  Any
such notice shall be deemed to have been received, if mailed or couriered, upon
the date of delivery (as indicated in the signed receipt).  If normal mail
service or courier service is interrupted by strike, slow down, force majeure or
other cause, a notice sent by the impaired means of communication will not be
deemed to be received until actually received, and the party sending the notice
shall utilize any other such services which have not been so interrupted or
shall deliver such notice in order to ensure prompt receipt thereof.








7













29)

This document sets forth the entire agreement between the parties, and cannot be
changed, modified or cancelled except by an instrument executed by the party
sought to be bound.  If any part of this Agreement shall be invalid or
unenforceable, such invalidity or unenforceability shall not affect the balance
of this Agreement.




30)

The Publisher shall have the right to assign this Agreement.  This Agreement
shall not be assignable by the Owner except to a subsidiary, affiliated,
controlling or other related company or to any person firm or corporation owning
or acquiring a substantial portion of its stock or assets, and any rights so
assigned may also be assigned by the assignee.  




31)

This Agreement shall be construed in accordance with the laws of British
Columbia, Canada and the laws of Canada applicable therein, which laws shall be
the proper law of this Agreement.  The Courts of British Columbia and/or the
Federal Court of Canada located in British Columbia shall have jurisdiction over
all disputes arising under this Agreement.




IN WITNESS WHEREOF the parties hereto have executed this Agreement effective at
and as of the day and year fist above written.




NETTWERK ONE MUSIC (CANADA) LIMITED.




___________________________

per:  Authorized Signatory




___________________________

Name and Title




UOMO MUSIC PUBLISHING,

A division of UOMO MEDIA INC.




/s/ Camara Alford_____________

per:  Authorized Signatory




Camara Alford, CEO & Chairman

Name and Title





8













SCHEDULE “A”







Percentage written, owned

Title

or controlled by Owner

Other owners & percentages











9













SCHEDULE “B”




Letter of Direction to all Record Manufacturers, Performance Societies,
Mechanical Rights Agencies and any other party involved in royalty collection
and distribution







To:

All Record Manufacturers

To:

All Music download Services

To:

ASCAP/BMI/SOCAN and any other performance society

To:

any applicable mechanical rights associations

To:

All other parties active in the music royalty collection and distribution
businesses




Effective ________________ we have granted to Nettwerk One Music (Canada)
Limited and its licensees, successors and assignees, the exclusive right
throughout the World in respect of the compositions of which the undersigned is
or becomes a copyright proprietor, including those compositions listed on
Schedule A annexed hereto, the following rights:




1.

To license and cause others to license the Compositions;

2.

To administer and grant rights in the Compositions and under the copyrights
therein;

3.

To publish and sell sheet music, folios and any other printed material
containing the Compositions;

4.

To collect all monies payable with respect to the Compositions, including monies
earned but not paid before the Effective Date (commonly termed ‘pipeline
income’); and

5.

To otherwise administer the Compositions and the copyrights in them and to
otherwise do the business of a music publisher and all that that entails.




Signed:




UOMO MUSIC PUBLISHING,

A division of UOMO MEDIA INC.




___________________________

per:  Authorized Signatory




___________________________

Name and Title







Dated:

 




10


